          Case 7:21-cv-00565-KMK Document 32 Filed 03/10/21 Page 1 of 1
               Case 7:21-cv-00565-KMK Document 31 Filed 03/09/21 Page 1 of 1

Holland & Knight                                                                   MEMO ENDORSED
31 West 52nd Street I New York, NY 100191 T 212.513.3200 IF 212 .385.9010
Holland & Knight LLP I www.hklaw.com


Katherine A. Skeele
(212) 513-3534
katherine .skeele@hklaw.com




March 9, 2021

VIAECF

Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       Mayer Fliegman v. Trans Union, LLC, et al., Case No.: 7:21-cv-00565(KMK)

Dear Judge Karas:

We are counsel for Defendant Hyundai Capital America, Inc. With the consent of all parties, we
respectfully write to request an adjournment of the initial conference currently calendared for
March 11, 2021.

Plaintiff has granted Hyundai an extension of time to respond to the Complaint in this action
until March 25, 2021. We respectfully suggest, with the agreement of all parties, that the initial
conference would be most efficient and effective if held after all parties have joined issue.

This is the first request for an adjournment of this conference.

Respectfully submitted,

HOLLAND & KNIGHT LLP
Attorneys for Defendant Hyundai Capital America, Inc.

Is Katherine A. Skeele

By: Katherine A. Skeele                         -~ amf~d - ;;;f_r2- ~ f {,u1// /Jo/d_
                                               0- / _uL ~ CR- &/Jr fJ/M 1 ' / I S; ~ a ;J. J
ccjon: All parties (via ECF)
                                                 cd d: 3o /Jm
                                                                                      SOORDE


                                                                                             l;l~N~'Pl-t . VATZAS US.D.J.
Anchorage I Atlanta I Austin I Boston I Chicago I Dallas I Denver I Fort Lauderdale I Jacksonville I Lakeland I Los Angeles I Miami 3 //o/J()J. j
                                                                                                                                    1
New York I Northern Virginia I Orlando I Portland I San Francisco I Tallahassee I Tampa I Washington , D.C. I West Palm Beach   /
#8267174l_vl
